ORDER GRANTING PETITION FOR REVIEW
The Appellants having filed a PETITION FOR REVIEW on February 15, 1989, and supporting BRIEF on March 2, 1989, seeking review of the Court of Appeals Opinion issued January 31, 1989; therefore, good cause appearing,
IT IS HEREBY ORDERED that Appellants’ PETITION FOR REVIEW be, and hereby is, GRANTED as to all issues presented in the Petition and Brief.
IT IS FURTHER ORDERED that Respondent shall file a Brief in response to the Brief filed by Appellants in Support of the Petition for Review on or before twenty-eight (28) days from the date of this Order. Appellants shall file any Reply Brief within fourteen (14) days from the date of filing of Respondent’s Brief.
IT IS FURTHER ORDERED that Court of Appeals Case Nos. 15561 and 15562 are CLOSED and Supreme Court Case Nos. 18193 and 18194 shall be used on all future filings in these proceedings, which shall be CONSOLIDATED for all purposes under No. 18193, but all documents filed with this Court shall include both docket numbers.